DETAILED ACTION
Claims 1-3, 5-11, and 13-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 

Applicant’s representative amended claim 1 (and, similarly claims 10 & 16) to recite at least “…the throat portion having a wall”. Examiner notes that US Publication 2015/0226046 A1 (i.e. Wolf et al.) discloses, in light of the cross-hatching, a wall which is established in which fluid flows downhole (as shown in at least figure 2). Examiner suggests incorporating more claim language (i.e. structural and/or functional) to . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 11 recite “…the flow path is less than or equal to about 0.40”. The term “about” is a relative term which renders the claim indefinite. The claim language and specifications fail to further clarify the metes and bounds of the context “…about 0.40”, as one of ordinary skill in the art would have some confusion as to the same functionality is limited to (e.g. 0.401, 0.45, 0.6, 0.9, etc.). The Examiner has given the term “about” its broadest reasonable interpretation and will assume for the limitation to merely read as “…the flow path is less than or equal to 0.40”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0226046 A1 (i.e. Wolf et al.) in view of US Publication 2005/0051340 A1 (i.e. Williams).

In regards to claim 1, Wolf discloses: An apparatus for regulating a fluid stream flowing from a subterranean geological formation (at least abstract and paragraph [0001] introduces a pumping apparatus which diverts production fluid uphole from the subterranean geological formation as shown in at least figures 2-3), the apparatus comprising: 
(of at least 10 as shown in figures 2-3) defining at least part of a flow path for the fluid stream flowing (shown in at least figures 2-3 via arrows) from the subterranean geological formation (of wellbore perforations 5) to a ground surface (at least paragraph [0001] and figures 2-3 introduces a method and system for desanding an oil well by hydrodynamically fluidizing liquid and solid mixtures in said well and transporting them to the surface), the conduit comprising a converging portion (within 10), a diverging portion (as shown in at least figure 2 in light of the fluid flow arrows), and a throat portion (of 10; Examiner notes that https://www.merriam-webster.com/dictionary/throat defines throat as “something resembling the throat especially in being an entrance, a passageway, a constriction, or a narrowed part”), between the converging portion and the diverging portion (as shown in at least figure 2), the throat portion having a wall (Examiner notes that in light of the cross-hatching as shown in at least figure 2, a wall is established in light of the fluid flow arrows flowing downhole), and the conduit further comprising a first return path (at least 120) including an inlet (at least 130) positioned downstream of the throat portion along the flow path and an outlet (of at least 10) positioned upstream of the inlet of the first return path along the flow path (shown in at least figures 2-3; Examiner notes that the interpretation of the “upstream” and “downstream” is taken in the same context of how it is being presented in figures 1-3 even though the fluid flow therein is directed uphole); and
	wherein the first return path is sized and configured to permit at least a portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus thereby reducing a gas volume fraction of the fluid stream flowing (at least paragraphs [0034-0038], discloses for the return path to flow fluid back into the outlet portion of the apparatus as shown in at least figures 2-3).
	However, Wolf appears to be silent in regards to: the conduit comprising a first venturi nozzle having converging portion, a diverging portion, and a throat portion; the outlet comprising a plurality of return ports extending through the wall of the throat portion and between the first path and the throat portion.
	Nonetheless, Williams discloses: the conduit comprising a first venturi nozzle (as shown in light of the fluid flow arrows within at least element 26 within figure 4) having converging portion (as shown in light of the fluid flow arrows within element 24 within figure 4), a diverging portion (fluid flow uphole of at least element 28, 62), and a throat portion (of at least 26); the outlet comprising a plurality of return ports (at least 50, 52) extending through the wall of the throat portion and between the first path (fluid flow path labeled “A” as shown in figure 4) and the throat portion (as disclosed in at least figures 2-4 abstract and paragraphs [0030-0035]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf to include the teachings of Williams, by modifying at least the conduit of the downhole fluid flow apparatus taught by Wolf to include for a venturi nozzle and outlet return ports taught by Williams to aid in withdraw fluid from a wellbore for hydrocarbon recovery purposes (see paragraph [0001]).

In regards to claim 2, Wolf discloses: wherein the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path (as depicted in figures 2-3).
	However, Wolf in view of Williams appear to be silent in regards to: wherein the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path is less than or equal to about 0.40.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 	
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams to include for the gas volume fraction of the fluid stream flowing downstream of the apparatus to be less than or equal to about 0.40 to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes. 

In regards to claim 3, Wolf further discloses: wherein the outlet of the first return path is positioned at or near the throat portion so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the first return path (as depicted in figures 2-3). Williams further discloses: throat portion of the first venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4). 

In regards to claim 5, Wolf discloses: the conduit comprising a throat (as depicted via fluid flow arrows in figures 2-3; see at least paragraphs [0034-0038]). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
	However, Wolf in view of Williams appears to be silent in regards to: wherein the conduit further comprises at least a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path.
	Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for the conduit to have an additional venturi nozzle positioned downstream of the first venturi nozzle to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 6, Wolf discloses: wherein the outlet of the first return path is positioned at or near, either the throat portion, so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the first return path (as depicted via fluid flow arrows in figures 2-3; see at least paragraphs [0034-0038]). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).

In regards to claim 7, Wolf discloses: wherein the conduit further comprises a return path including an inlet positioned downstream along the flow path, and an outlet positioned upstream of the inlet of the return path along the flow path (as disclose in claim 1 above). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
	However, Wolf in view of Williams appears to be silent in regards to: wherein the conduit further comprises at least a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.
	Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for a second return path comprising an inlet and outlet to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 8, Wolf discloses: wherein the outlet of the return path is positioned at or near, the throat portion, so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the return path (as shown in at least figures 3). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
However, Wolf in view of Williams appears to be silent in regards to: wherein the outlet of the second return path is positioned at or near, either the throat portion of the first venturi nozzle or the throat portion of the second venturi nozzle, so as to cause the portion of the fluid stream to flow from the inlet to the outlet of the second return path.
Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for a second return path comprising an inlet and outlet to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 9, Wolf discloses: wherein the conduit further comprises a return path including an inlet positioned downstream along the flow path, and an outlet positioned upstream of the inlet of the return path along the flow path (as disclose in claim 1 above). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.
	Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for a second return path comprising an inlet and outlet to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 10, Wolf discloses: A method for regulating a fluid stream flowing from a subterranean geological formation (at least abstract and paragraph [0001] introduces a pumping apparatus which diverts production fluid uphole from the subterranean geological formation as shown in at least figures 2-3), the method comprising: 
	placing an apparatus (as shown in at least figures 2-3) within a wellbore conduit defined by a wellbore (comprising of at least casing 4), wherein the apparatus comprises a conduit (of at least 10 as shown in figures 2-3) defining at least part of a flow path for the fluid stream flowing (shown in at least figures 2-3 via arrows) from the subterranean geological formation (of wellbore perforations at least 5) to (at least paragraph [0001] and figures 2-3 introduces a method and system for desanding an oil well by hydrodynamically fluidizing liquid and solid mixtures in said well and transporting them to the surface), the conduit comprising a converging portion (within at least 10), a diverging portion (as shown in at least figure 2 in light of the fluid flow arrows), and a throat portion (of at least 10; Examiner notes that https://www.merriam-webster.com/dictionary/throat defines throat as “something resembling the throat especially in being an entrance, a passageway, a constriction, or a narrowed part”), between the converging portion and the diverging portion (as shown in at least figure 2), the throat portion having a wall (Examiner notes that in light of the cross-hatching as shown in at least figure 2, a wall is established in light of the fluid flow arrows flowing downhole), and the conduit further comprising a first return path (at least 120) including an inlet (at least 130) positioned downstream6301568_1Page 3FETI/0240US along the flow path and an outlet (of at least 10) positioned upstream of the inlet of the first return path along the flow path (shown in at least figures 2-3; Examiner notes that the interpretation of the “upstream” and “downstream” is taken in the same context of how it is being presented in figures 1-3 even though the fluid flow therein is directed uphole); and
	wherein the first return path is sized and configured to permit at least a portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus thereby reducing a gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path as compared to a gas volume fraction of the fluid stream upstream of the throat portion along the flow path (at least paragraphs [0034-0038] discloses for the return path to flow fluid back into the outlet portion of the apparatus as shown in at least figures 2-3).
	However, Wolf appears to be silent in regards to: the conduit comprising a first venturi nozzle having converging portion, a diverging portion, and a throat portion; the outlet comprising a plurality of return ports extending through the wall of the throat portion and between the first path and the throat portion.
	Nonetheless, Williams discloses: the conduit comprising a first venturi nozzle (as shown in light of the fluid flow arrows within at least element 26 within figure 4) having converging portion (as shown in light of the fluid flow arrows within at least element 24 within figure 4), a diverging portion (fluid flow uphole of at least element 28, 62), and a throat portion (of at least 26); the outlet comprising a plurality of return ports (at least 50, 52) extending through the wall of the throat portion and between the first path (fluid flow path labeled “A” as shown in figure 4) and the throat portion (as disclosed in at least figures 2-4 abstract, and paragraphs [0030-0035]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf to include the teachings of Williams, by modifying at least the conduit of the downhole fluid flow apparatus taught by Wolf to include for a venturi nozzle and outlet return ports taught by Williams to aid in withdraw fluid from a wellbore for hydrocarbon recovery purposes (see paragraph [0001]).

In regards to claim 11, Wolf discloses: wherein the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path (as depicted in figures 2-3).
	However, Wolf in view of Williams appear to be silent in regards to: wherein the gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path is less than or equal to about 0.30.
	Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 	
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams to include for the gas volume fraction of the fluid stream flowing downstream of the apparatus to be less than or equal to about 0.30 to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes. 

In regards to claim 13, Wolf discloses: the conduit comprising a throat (as depicted via fluid flow arrows in figures 2-3; see at least paragraphs [0034-0038]). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
a second venturi nozzle positioned downstream of the first venturi nozzle along the flow path.
	Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for the conduit to have an additional venturi nozzle positioned downstream of the first venturi nozzle to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 14, Wolf discloses: wherein the conduit further comprises a return path including an inlet positioned downstream along the flow path, and an outlet positioned upstream of the inlet of the return path along the flow path (as disclose in claim 1 above). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
	However, Wolf in view of Williams appears to be silent in regards to: wherein the conduit further comprises at least a second return path including an inlet positioned downstream of the first venturi nozzle along the flow path, and an outlet positioned upstream of the inlet of the second return path along the flow path.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams, to include for a second return path comprising an inlet and outlet to control the fluid flow within the apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

In regards to claim 15, Wolf further discloses: a converging portion (within 10), a diverging portion (as shown in at least figure 2 in light of the fluid flow arrows), and a throat portion (of 10; Examiner notes that https://www.merriam-webster.com/dictionary/throat defines throat as “something resembling the throat especially in being an entrance, a passageway, a constriction, or a narrowed part”). Williams further discloses a venturi nozzle (as shown in light of the fluid flow arrows within element 26 within figure 4).
	However, Wolf in view of Williams appears to be silent in regards to: the second venturi nozzle.
	Nonetheless, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 16, Wolf discloses: A system for regulating a fluid stream flowing from a subterranean geological formation (at least abstract and paragraph [0001] introduces a pumping apparatus which diverts production fluid uphole from the subterranean geological formation as shown in at least figures 2-3), the system comprising: 
	an apparatus (as shown in at least figures 2-3) comprising a conduit (of at least 10 as shown in figures 2-3) defining at least part of a flow path for the fluid stream flowing (shown in at least figures 2-3 via arrows) from the subterranean geological formation (of wellbore perforations 5) to a ground surface (at least paragraph [0001] and figures 2-3 introduces a method and system for desanding an oil well by hydrodynamically fluidizing liquid and solid mixtures in said well and transporting them to the surface), the conduit comprising a converging portion (within at least 10), a diverging portion (as shown in at least figure 2 in light of the fluid flow arrows), and a throat portion (of at least 10; Examiner notes that https://www.merriam-webster.com/dictionary/throat defines throat as “something resembling the throat especially in being an entrance, a passageway, a constriction, or a narrowed part”), between the converging portion and the diverging portion (as shown in at least figure 2), the throat portion having a wall (Examiner notes that in light of the cross-hatching as shown in at least figure 2, a wall is established in light of the fluid flow arrows flowing downhole), and the conduit further comprising a first return path (at least 120) including an inlet (at least 130) positioned downstream of the first throat portion along the flow path and an outlet (of at least 10) positioned upstream of the inlet along the flow path (shown in at least figures 2-3; Examiner notes that the interpretation of the “upstream” and “downstream” is taken in the same context of how it is being presented in figures 1-3 even though the fluid flow therein is directed uphole), wherein the first return path is sized and configured to permit at least a portion of the fluid stream to flow from the inlet to the outlet when the fluid stream flows through the apparatus thereby reducing a gas volume fraction of the fluid stream flowing downstream of the apparatus along the flow path as compared to a gas volume fraction of the fluid stream upstream of the throat portion along the flow path (at least paragraphs [0034-0038], discloses for the return path to flow fluid back into the outlet portion of the apparatus as shown in at least figures 2-3).
	However, Wolf appears to be silent in regards to: the conduit comprising a first venturi nozzle having converging portion, a diverging portion, and a throat portion; the outlet comprising a plurality of return ports extending through the wall of the throat portion and between the first path and the throat portion.
	Nonetheless, Williams discloses: the conduit comprising a first venturi nozzle (as shown in light of the fluid flow arrows within at least element 26 within figure 4) having converging portion (as shown in light of the fluid flow arrows within element 24 within figure 4), a diverging portion (fluid flow uphole of at least element 28, 62), and a throat portion (of at least 26); the outlet comprising a plurality of return ports (at least 50, 52) extending through the wall of the throat portion and between the first path (fluid flow path labeled “A” as shown in figure 4) and the throat portion (as disclosed in at least figures 2-4 abstract, and paragraphs [0030-0035]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf to include the teachings of Williams, by modifying at least the conduit of the downhole fluid flow apparatus taught by Wolf to include for a venturi nozzle and outlet return ports taught by Williams to aid in withdraw fluid from a wellbore for hydrocarbon recovery purposes (see paragraph [0001]).

In regards to claim 17, Wolf discloses: a pump positioned downstream of the apparatus along the flow path (at least paragraph [0033] and figures 2-3 introduce production fluid enters the casing 4 through wellbore perforations 5 into a flow balancing transition device 30, into a pump 40).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0226046 A1 (i.e. Wolf et al.) in view of US Publication 2005/0051340 A1 (i.e. Williams) with the teachings of US Publication 2016/0258231 A1 (i.e. Naumann et al.).

In regards to claim 18, Wolf discloses the throat portion (as disclosed in claim 16 above). Williams discloses: the throat portion (as disclosed in claim 16 above).

Naumann discloses: a first phase separator (29) positioned downstream and upstream of the pump (26), wherein the phase separator is sized and configured to separate at least a portion of a gas from the fluid stream (as disclosed in at least paragraph [0038] and figure 6).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams to include the teachings of Naumann, by modifying the downhole fluid flow apparatus comprising a throat portion taught by Wolf in view of Williams to include for a pump downstream thereof and gas separator upstream thereof taught by Naumann to pump hydrocarbon fluids and/or water from subterranean locations (paragraph [0004]).

In regards to claim 20, Wolf discloses the throat portion (as disclosed in claim 16 above). Williams discloses: the throat portion (as disclosed in claim 16 above). Naumann discloses: a phase separator (29; see claim 18 above).
	However, Wolf in view of Williams and Naumann appears to be silent in regards to: a second phase separator positioned upstream along the flow path, wherein the second phase separator is sized and configured to separate at least a portion of solid materials from the fluid stream.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams and Naumann, to include for a second phase separator upstream along the flow path within the downhole fluid flow apparatus for achieving optimal wellbore operational conditions for hydrocarbon recovery purposes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0226046 A1 (i.e. Wolf et al.) in view of US Publication 2005/0051340 A1 (i.e. Williams) with the teachings of US Publication 2016/0258231 A1 (i.e. Naumann et al.) and US Publication 2016/0222773 A1 (i.e. Sims et al.).

In regards to claim 19, Naumann discloses: the first phase separator (29).
However, Wolf in view of Williams and Naumann appears to be silent in regards to: wherein the first phase separator is a gravity type separation device.
Nonetheless, Sims discloses: wherein the first phase separator is a gravity type separation device (see at least paragraphs [0002]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wolf in view of Williams and Naumann to include the (paragraph [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676